Citation Nr: 0407865	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  99-06 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1956 to 
September 1960.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in September 1997 and 
November 1998 of the Manchester, New Hampshire, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied entitlement to service connection for PTSD.  

In May 2001, this matter was remanded to the RO.

In a September 2003 statement, the veteran's then 
representative, Attorney Francis M. Jackson, submitted a 
letter to the RO, in which he wrote that he was withdrawing 
as the veteran's representative.  The letter indicates that a 
copy of the letter was sent to the veteran.  This notice was 
given prior to the re-certification of the appeal to the 
Board in January 2004.  Accordingly, the Board finds that the 
representative made a valid withdrawal of representation.  38 
C.F.R. § 20.608(a),(b) (2003).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that service connection for PTSD is 
warranted because his PTSD is due to being sexually assaulted 
while in service.  The veteran states that while stationed in 
Labrador in 1959, he was sexually assaulted by several 
sergeants.  The veteran indicates that he did not initially 
report the assaults because of shame and fear.  The veteran 
has submitted private medical records that show a diagnosis 
of PTSD in addition to diagnoses of paranoid schizophrenia 
and chronic alcohol abuse.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  38 U.S.C. § 5103A(b)(1), (2).

In November 2003, Jums I. Babatunde, PA-C, reported that the 
veteran continued to receive outpatient psychiatric treatment 
from "our agency (BCHSSC)."  A statement from the same 
physicians assistant dated in May 1999, reported that the 
veteran was being treated for conditions that included PTSD.  
Records of this treatment are not part of the claims folder.  
VA has a duty to seek records of treatment reported by 
private medical professionals.  Massey v. Brown, 7 Vet. App. 
204 (1994).  

In December 2003, the veteran reported, "I was at White 
River Junction VA hospital."  This statement was apparently 
submitted in response to the RO's request that he report any 
additional treatment for the claimed PTSD.  Records of recent 
VA treatment are not part of the claims folder.  Such records 
may be relevant to the veteran's claim since the records 
might provide information as to the diagnosis of PTSD and the 
cause of the PTSD.

Effective March 7, 2002, 38 C.F.R. § 3.304(f) was amended 
with regard to the type of evidence that may be relevant in 
corroborating a veteran's statement regarding the occurrence 
of a stressor in claims for service connection of PTSD 
resulting from personal assault.  The amendment provides, in 
pertinent part, that [i]f a post-traumatic stress disorder 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(3). 

Associated with the claims folder is a December 2002 
statement from G.D.  In this statement, G.D. stated that he 
was a friend of the veteran's in 1959 when the veteran was 
stationed in Labrador with the Air Force.  G.D. stated that 
he vaguely remembered the veteran mentioning that he was 
assaulted by another person who also worked in the mess hall.  

In this case there is competent medical evidence of current 
PTSD, there is evidence of an assault in service.  However, 
there is conflicting evidence as to whether the veteran meets 
the criteria for the diagnosis of PTSD, and if he meets those 
criteria, it is unclear as to whether the diagnosis is 
supported by an in-service stressor.  Therefore an 
examination is necessary.

Lastly, the Board notes that relevant medical evidence was 
associated with the claims folder subsequent to the issuance 
of the July 2003 supplemental statement of the case.  In 
December 2003, the veteran submitted two medical statements 
from his psychotherapist.  Review of the record reveals that 
the RO has not yet considered this evidence.  In accordance 
with Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the RO must 
initially consider this evidence pursuant to 
38 U.S.C. § 7104(a).  

Accordingly, this case is remanded for the following action: 

1.  The RO should take the necessary 
steps obtain all records of the veteran's 
treatment for PTSD from "BDSSM."  

2.  The RO should request that the White 
River Junction VA Medical Center provide 
copies of the veteran's psychiatric 
treatment and hospitalization records.    

3.  The veteran should be scheduled for a 
psychiatric examination by a panel of two 
psychiatrists, if feasible.  The claims 
file, to include the newly obtained 
evidence, and a copy of this remand, 
should be forwarded to the panel and 
reviewed in conjunction with the 
examination.  

If the veteran is diagnosed with PTSD, 
the examiners should provide an opinion 
as to the stressors supporting the 
diagnosis, and should express an opinion 
as to whether or not the record indicates 
behavioral changes consistent with the 
assault.  The examiner should review the 
service medical records including the 
September 1960 separation examination 
which shows that the veteran reported 
having trouble sleeping during the past 
year but that the veteran's psychiatric 
examination was normal; the December 2002 
statement by G.D. in which G.D. indicated 
that he vaguely remembered the veteran 
telling him he was assaulted in 1959 
while stationed in Labrador; and the 
veteran's service personnel records.

4.  Then the RO should review all of the 
evidence of record, including all new 
evidence, and readjudicate the issue of 
entitlement to service connection for 
PTSD.  If all the desired benefits are 
not granted, a supplemental statement of 
the case should be furnished to the 
veteran.  The case should then be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




